De Witt, J.
(concurring except as to the matter of attorney’ s fees.) — I concur in the judgment pronounced in this case in all respects, except as to the' allowance of attorney’s fees. *70I regret that I am not able to discover any reason why I should depart from the views which I expressed upon that subject in Wortman v. Kleinschmidt, 12 Mont. 316.
Hunt, J.
Having presided at the trial of this case as judge of the district court, I take no part in the foregoing decision, except to concur in the conclusion of the Chief Justice, affirming the case of Wortman v. Kleinschmidt, 12 Mont. 330, sustaining the constitutionality of the statute taxing a reasonable attorney’s fee as costs to the defendant against whose property a lien is filed, where judgment is rendered for the plaintiff in foreclosure.